08-4715-pr
W illiams v. The City of New York


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUM M ARY ORDER DO NO T HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUM M ARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERM ITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUM M ARY O RDER IN A DOCUM ENT FILED W ITH THIS COURT, A PARTY M UST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (W ITH THE NOTATION
“SUM M ARY ORDER”). A PARTY CITING A SUM M ARY ORDER M UST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, on
the 8th day of March, two thousand ten.

PRESENT:
             AMALYA L. KEARSE,
             PETER W. HALL,
                            Circuit Judges,
             JED S. RAKOFF,*
                            District Judge.
_______________________________________________
Rahjeem Williams,
                    Plaintiff-Appellant,
             v.
                                                                    08-4715-pr
The City of New York, Commissioner Raymond Kelly,
Police Officer Bell Collin, District Attorney Robert
T. Johnson, Assistant District Attorney Torres Samuels,
Jonathan Goltzman, and Dionisio Solis,
                      Defendants-Appellees.
 ______________________________________________

FOR PLAINTIFF-APPELLANT:                     Rahjeem Williams, pro se, Sonyea, New York.

FOR DEFENDANTS-APPELLEES:                    Scott Shorr, Senior Counsel, Appeals Division, for
                                             Michael A. Cardozo, Corporation Counsel of the City
                                             of New York, New York, New York.


            *
              Honorable Jed S. Rakoff, of the United States District Court for the Southern
    District of New York, sitting by designation.
        Appeal from the United States District Court for the Southern District of New York
(Sullivan, J.).

    UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, AND
DECREED that the judgment of said District Court be and hereby is AFFIRMED.

        Appellant Rahjeem Williams appeals from the district court’s judgment granting the

defendants’ motion to dismiss and dismissing his 42 U.S.C. § 1983 complaint. We assume the

parties’ familiarity with the facts, proceedings below, and specification of appellate issues and hold

as follows.

        This Court reviews de novo a district court’s dismissal of a complaint pursuant to Rule

12(b)(6), construing the complaint liberally, accepting all factual allegations in the complaint as true,

and drawing all reasonable inferences in the plaintiff's favor. See, e.g., Chambers v. Time Warner,

Inc., 282 F.3d 147, 152 (2d Cir. 2002). Williams’s claims, principally of false arrest, malicious

prosecution, and false imprisonment, with respect to several charges arising out of a single arrest,

are barred as a matter of law because of the unrebutted presumption of probable cause created by the

grand jury’s indictment of him on those charges and/or because those charges were not terminated

in a manner indicating his innocence. See, e.g., Fulton v. Robinson, 289 F.3d 188, 196-98 (2d Cir.

2002). For example, Williams was convicted of criminal possession of a controlled substance, and

his conviction has not been disturbed. Thus, claims based on that charge are barred by the favorable

termination doctrine articulated in Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). Williams’s trial

on the charge of criminal sale of a controlled substance ended in a hung jury, which does not qualify

as a favorable termination. See, e.g., Singleton v. City of New York, 632 F.2d 185, 195 (2d Cir.

1980), cert. denied, 450 U.S. 920 (1981). And as to the two charges that were dismissed before trial,

the complaint afforded no basis for disturbing the presumption of probable cause, arising from the


                                                   2
grand jury indictment, which is a complete defense to Williams’s claims. See Fulton, 289 F.3d at

198-99.

       We have considered all of Williams’s contentions on this appeal and have found them to be

without merit. Having conducted an independent and de novo review of the record in light of the

foregoing principles, we affirm the district court’s judgment for substantially the same reasons stated

by the district court in its thorough and well-reasoned opinion.

       Accordingly, the judgment of the district court is hereby AFFIRMED.



                                                       FOR THE COURT:

                                                       Catherine O’Hagan Wolfe, Clerk




                                                  3